Citation Nr: 0500949	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  00-20 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals, left knee 
injury, postoperatively with degenerative changes (previously 
coded as left patellofemoral syndrome), currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from January 1989 to June 1989 
and from December 1990 to July 1991.

This appeal arises from an October 1999 rating decision by 
the North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which continued a disability 
rating of 10 percent for left patellofemoral syndrome.  In 
July 2001 and September 2003, the Board remanded the claim 
for further development.  In March 2004, the RO granted the 
veteran's claim for an increased rating of 30 percent for 
residuals of a left knee injury.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the increased evaluation issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  As an initial matter, 
the most recent VA medical records in the veteran's claims 
file are from February 2003.  Since that time, the veteran 
has undergone surgery.  In October 2004, the veteran was 
provided with a VA examination.  He told the examiner that he 
was followed in the primary care clinic and that "an 
orthopedic referral was planned."  However, records of the 
veteran's recent primary care visits and the referral are not 
in the claims file.  These records could be relevant to the 
veteran's claim and should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In addition, the January 2004 examination report failed to 
adequately describe functional impairment as required under 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, it did 
not adequately address the question of knee impairment in 
terms of recurrent instability or subluxation.  Therefore, 
the Board finds that the veteran should undergo another VA 
examination to determine the current severity of his 
disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the VAMC in 
Little Rock, Arkansas, and request 
records of the veteran's treatment at 
that facility from February 2003 until 
the present.  All records obtained 
should be associated with the claims 
folder.  

2.  Thereafter, the veteran should be 
provided with a special orthopedic 
examination for the purpose of 
determining the current nature and 
severity of his knee disability.  The 
claims folder must be made available to 
the examiner for review. Such review 
should be indicated on the examination 
report.  The examiner should describe for 
the record whether the veteran has 
recurrent instability or subluxation of 
the knee and, if so, describe the 
severity thereof.  The examiner should 
also fully describe any weakened 
movement, excess fatigability, pain with 
use, or incoordination present.  If 
feasible, these determinations should be 
portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Additional limitation 
of motion during flare-ups and following 
repetitive use should also be noted.  All 
indicated tests and x-ray examinations 
should be conducted.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



